Name: 82/698/EEC: Council Decision of 8 October 1982 appointing the members and alternate members of the Advisory Committee on Nursing Trainingr
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-10-16

 Avis juridique important|31982D069882/698/EEC: Council Decision of 8 October 1982 appointing the members and alternate members of the Advisory Committee on Nursing Trainingr Official Journal L 292 , 16/10/1982 P. 0029 - 0030*****COUNCIL DECISION of 8 October 1982 appointing the members and alternate members of the Advisory Committee on Nursing Training (82/698/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Decision 77/454/EEC of 27 June 1977 setting up an Advisory Committee on Nursing Training (1), and in particular Articles 3 and 4 thereof, Having regard to Council Decision 79/85/EEC of 15 January 1979 appointing the members and alternates of the Advisory Committee on Training in Nursing for the period 15 January 1979 to 14 January 1982 (2), Whereas each of the Governments of the Member States has submitted a list of candidates for the replacement or renewal of the term of office of these members and alternate members, HAS DECIDED AS FOLLOWS: Sole Article The following have been appointed members and alternate members of the Advisory Committee on Nursing Training for the period 8 October 1982 to 7 October 1985. A. Experts from the practising profession 1.2.3 // // Member // Alternate member // Belgium: // Mr Geenen Ludo // Mrs Fierens-Gevaert // Denmark: // Mrs Andersen Inge // Mrs Bankov Lis // Germany: // Mrs Weinrich Rosemarie // Mrs Mueller Irene // Greece: // Mrs Papamikrouli Stavroula // Mrs Roussou Chariklia // France: // Mrs Sarrouilhe RenÃ ©e // Mrs Ferrua-Muyl // Ireland: // Miss T. C. Taaffe // Mr N. F. Gallagher // Italy: // Miss Fiori Liliana // Mrs Demanega Pallocchia Luciana // Luxembourg: // Miss Kremmer Yvonne // Miss Wagener Mariette // Netherlands: // Mrs A. J. Levert // Mrs J. Vink 1979, p. 25. B. Experts from the establishments providing training in nursing 1.2.3 // // Member // Alternate member // Belgium: // Mrs Motte Liliane // Mrs Dervoigne Marthe // Denmark: // Mrs Andersen Ida // Mrs Rohde Kirsten Vibeke // Germany: // Mrs Peretzki Ulrike // Mr Liebsch Holger // Greece: // Mrs Stratigaki Eleni // Mrs Kotsabassaki Stella // France: // Miss Badouaille // Miss Sibiril Yvonne // Ireland: // Miss I. Leydon // Mr T. Kennedy // Italy: // Miss Preite Ceccacci Maria Rita // Sister Colombo Luigia Giuditta // Luxembourg: // Mr Gruneisen RenÃ © // Miss Thill JosÃ ©e // Netherlands: // Mr W. J. Smeets // Mrs A. Bronswijk // United Kingdom: // Miss S. Collins // Mr J. J. Walsh C. Experts from the competent authorities of the Member State 1.2.3 // // Member // Alternate member // Belgium: // Mrs Simoens-Desmet // Mr Brusseleers Jan // Denmark: // Mrs Madsen Inger Margrethe // Mr Rasmussen Bent // Germany: // Mr Kurtenbach Hermann // Mr Erdmann // Greece: // Mrs Nikopoulou-Chryssafi Panayota // Mrs Kechaidou Georgia // France: // Mrs Loraux Nicole // Mr Petit FranÃ §ois // Ireland: // Miss K. Keane // Miss M. Deegan // Italy: // Mr Mazzoti Guiseppe // Mrs Belli Vittoria // Luxembourg: // Mr Bosseler Guy // Miss Schol Danielle // Netherlands: // Mrs C. J. M. Nieland // Mrs E. J. Dorama-Fokkens // United Kingdom: // Mrs P. Allan // Miss W. W. Thomson Done at Brussels, 8 October 1982. For the Council The President H. GROVE // United Kingdom: // Miss S. Quinn // Miss M. Bull (1) OJ No L 176, 15. 7. 1977, p. 11. (2) OJ No L 18, 25. 1.